Citation Nr: 1644189	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability.

(The issues of entitlement to service connection for bilateral hearing loss, left inguinal hernia, erectile dysfunction, and a rating in excess of 20 percent for service-connected hypertension are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to April 1984 and from January 2003 to April 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for anxiety disorder and reopened and denied on the merits a claim of service connection for posttraumatic stress disorder (PTSD).  (Additional matters addressed in an October 2012 rating decision are the subject of a separate decision, as noted on the preceding page.)  In August 2016, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

Although the RO reopened the claim of service connection for PTSD, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  

As will be discussed below, the Veteran's psychiatric disability claim was originally developed and adjudicated as separate claims of service connection for PTSD and an anxiety disorder.  As will be discussed in more detail below, because new and material evidence has been received to reopen both claims (and consideration of both claims is before the Board on the merits), because the record supports a finding that a psychiatric disability of unclear diagnosis manifested during active service, and in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the initial page. 




FINDINGS OF FACT

1.  An unappealed March 2008 Board decision denied service connection for PTSD and anxiety disorder based essentially on a finding that there was no diagnosis of a psychiatric disability related to the Veteran's service.

2.  Evidence received since the March 2008 Board decision includes various diagnoses of psychiatric disabilities clinically related to his active service;  relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran has various diagnoses of an Axis I psychiatric disability that is reasonably shown to be related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claims of service connection for variously diagnosed psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for a variously diagnosed psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Inasmuch as this decision reopens and grants the claim, there is no reason to belabor the impact of VA's duties to notify and assist on the matter, as any notice or duty to assist omission is harmless.  Likewise, as the benefit sought is being awarded, the Veteran is not prejudiced by the Board's proceeding with de novo review upon reopening (i.e., without returning a reopened claim for non-PTSD psychiatric disability to the RO for their de novo consideration).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to this claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A March 2008 Board decision denied the Veteran service connection for PTSD and an anxiety disorder.  The Board found that the Veteran did not have a competent diagnosis of PTSD based on a confirmed stressor and that there was no clinical evidence of a nexus between his diagnosed anxiety disorder and his active service.  He did not appeal that decision to the Court.  

The evidence of record at the time of the March 2008 Board decision included the Veteran's STRs (which are silent for complaints, findings, treatment, or diagnosis of a chronic psychiatric disability), available postservice treatment records through February 2005 (noting a diagnosis of anxiety disorder with no specified etiology), an October 2005 medical certificate from a private physician (providing a diagnosis of PTSD without reference to objective criteria, service records, or rationale), and a report of a March 2005 VA examination (providing a diagnosis of anxiety disorder and no nexus opinion.)  

Evidence received since the March 2008 Board decision includes, inter alia, an August 2014 VA examination report and two private nexus opinions (dated in June 2009 and August 2016) in which symptoms (including anxiety, irritability, sleep disturbance, and difficulty concentrating) previously attributed (in the March 2005 VA examination) to an anxiety disorder are attributed to PTSD (the private opinions) and depressive disorder (all three opinions); the private opinions related the Veteran's psychiatric disability to his active service.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, and in consideration of the relaxed criteria for evaluating claims for PTSD under 38 C.F.R. § 3.304(f), the Board finds that the evidence received is both new and material with respect to both previously denied claim, and that they may be reopened.  In light of the multiple diagnoses, and pursuant to the merits discussion, below, the Board further finds that, under Clemons, the disability is properly characterized as a single claim for a variously diagnosed psychiatric disability.  

Service Connection for Psychiatric Disability - De Novo Review

The analysis of the claim of service connection for a psychiatric disability proceeds to de novo review.  As was noted above, in light of the determination herein, the Veteran is not prejudiced by the Board's proceeding with such review (without returning the claim to the RO for their de novo consideration of a non-PTSD psychiatric diagnosis upon reopening).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

It is not in dispute that the Veteran has an acquired psychiatric disability; PTSD, anxiety disorder not otherwise specified, and depressive disorder have been diagnosed. 

On the Veteran's examination for enlistment, psychiatric evaluation was normal.  Thus, he is presumed sound on entry in service with respect to psychiatric disability. 

Review of the record found that in July 2004 the Veteran sought VA psychiatric treatment and reported symptoms related to, and onset in conjunction with, his return from active duty service in Iraq (in March 2004); he separated from active service in April 2004.  He is competent to report symptoms capable of lay observation, and the Board finds no reason to doubt his credibility as to the timing of symptom onset. 

The diagnosis in July 2004 was anxiety disorder, not otherwise specified.  Notably, neither contemporaneous VA treatment records nor the March 2005 VA examination report addressed the issue of a nexus between the diagnosed anxiety disorder and the Veteran's active service.

Medical evidence, to include VA and private treatment records, indicates that the Veteran has continued to receive treatment for his psychiatric disability, which has also been diagnosed as PTSD and depressive disorder.  While the medical opinion evidence of record is in conflict as to the precise nature of the Veteran's psychiatric disability (compare June 2011 VA examination (noting that Veteran did not meet full diagnostic criteria for PTSD) with August 2016 private nexus opinion (explaining, in some depth, why a PTSD diagnosis is nonetheless warranted under the DSM-V)), the Board finds that such conflict need not be resolved to determine entitlement to service connection in this instance, when the medical and credible lay evidence of record suggests that the disability - however diagnosed - first manifested during active duty and has persisted since.  Consequently, considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that the Veteran has an acquired psychiatric disability that was incurred during his active service; service connection for such disability is warranted.


ORDER

Service connection for a variously diagnosed psychiatric disorder is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


